901 N.E.2d 648 (2009)
Rosemary DEAN, Appellant-Petitioner,
v.
William T. PELHAM, Personal Representative of the Estate of William McNatt, Appellee-Respondent.
No. 73A01-0806-CV-306.
Court of Appeals of Indiana.
February 27, 2009.
Amanda O. Blackketter, Robert T. Thopy, McNeely, Stephenson, Thopy & Harrold, Shelbyville, IN, Attorney for Appellant.
Jarrell B. Hammond, Sonia C. Das, Lewis Wagner, LLP, Robert P. Thomas, Thomas Szostak Thomas & Nugent, Indianapolis, IN, Attorneys for Appellees.

OPINION ON REHEARING
FRIEDLANDER, Judge.
In a memorandum decision, which we later published upon the request of the Appellant, Rosemary Dean, we reversed the trial court's grant of summary judgment in favor of Appellee, William T. Pelham, Personal Representative of the Estate of William McNatt (the Estate), and directed that summary judgment be entered in favor of Dean. The Estate filed a petition for rehearing requesting that we reconsider our decision. We grant the Estate's petition for rehearing for the limited purpose of clarifying that we analyzed the designated evidence under the appropriate summary judgment standard of review, but used imprecise language in stating our conclusion. We hereby restate our conclusion in terms of the appropriate standard: The designated evidence does not raise a genuine issue of material fact as to William's intent with regard to Dean's survivorship rights. We affirm our opinion in all other respects.
DARDEN, J., and BARNES, J., concur.